Citation Nr: 1237326	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  10-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 27, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision which granted service connection for PTSD and assigned a 50 percent rating, effective February 7, 2008.  A subsequent September 2009 RO decision granted an earlier effective date of February 27, 2001, for assignment of 50 percent rating for PTSD.

The Veteran was scheduled for a Board hearing at the RO in June 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for PTSD was received by VA on February 27, 2001, more than one year following his separation from active service.

2.  Prior to February 27, 2001, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 2001, for service connection for PTSD have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  However, the Board notes that in a September 2006 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2012).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).

Analysis

The Veteran has asserted that he should be awarded entitlement to service connection for PTSD from the date of separation as his mental health difficulties have always been a result of his service.  In the alternative, the Veteran has asserted that when he complained of depression during a June 1995 VA Gulf War medical assessment, it should have been construed as a claim of entitlement to service connection for PTSD as his depression is a manifestation of his PTSD.

The record reflects that, following separation from service, the Veteran enlisted in the Pennsylvania Army National Guard in July 1993.  In an October 1997 physical examination, the Veteran complained of depression or excessive worry.  The examiner noted he was stressed as a college student.  In a July 2002 retention physical examination report, the Veteran denied depression or excessive worry. 

In this case, the Veteran did not file a formal request to open a claim for entitlement to service connection for a psychiatric disorder until February 27, 2001.  The Board has thoroughly reviewed the evidence of record prior to February 27, 2001 to see if the RO received from the Veteran a claim, an informal claim, or an expressed a written intent to file a request to reopen the claim for service connection for a back disorder and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2012).  

The Board notes that while an Army National Guard physical examination report dated prior to February 27, 2001, reflects a complaint of a psychiatric disorder, the mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of treatment for a psychiatric disorder, prior to February 27, 2001, cannot be interpreted as informal claim for service connection.

In this case, there is no document that can be construed as a petition to open a claim for service connection for a psychiatric disorder filed prior to February 27, 2001.  The record clearly shows that the Veteran filed a claim for a psychiatric disorder on that date, and there is no communication from the Veteran to VA prior to that date that can be construed as a pending claim for service connection for a psychiatric disorder.  As such, there is no legal basis for granting service connection for a psychiatric disorder prior to this date.  Rather, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than that assigned.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than February 27, 2001, for the grant of service connection for PTSD.  As the Board finds that the preponderance of the evidence is against the appellant's earlier effective date claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than February 27, 2001, for the grant of entitlement to service connection for PTSD is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


